Per Curiam.

The real issue upon the trial related solely to an increase of three cents a dozen, insisted by the plaintiff to have been made between him and the defendants. The plaintiff’s *808testimony was too inexact in favor of such, an agreement, while each defendant expressly denied the making of such an arrangement. The court below found for the defendants on the question and awarded the plaintiff somewhat more than the defendants had paid into court, but without costs. We think this conclusion should rest undisturbed.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.